           Case 1:18-vv-00908-UNJ Document 46 Filed 04/14/20 Page 1 of 4




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-0908V
                                         UNPUBLISHED


    CARLA PAVAO,                                              Chief Special Master Corcoran

                         Petitioner,                          Filed: March 12, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Howard Scott Gold, Gold Law Firm, LLC, Wellesley Hills, MA, for petitioner.

Mollie Danielle Gorney, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

      On June 25, 2018, Carla Pavao filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to
vaccine administration (“SIRVA”) as a result of an influenza (“flu”) vaccine administered
on November 17, 2016. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

        On January 13, 2020, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for SIRVA. On March 11, 2020, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $92,000.00,
all of which is for pain and suffering. Proffer at 1. In the Proffer, Respondent


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
           Case 1:18-vv-00908-UNJ Document 46 Filed 04/14/20 Page 2 of 4



represented that Petitioner agrees with the proffered award. Id. Based on the record as
a whole, I find that Petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $92,000.00 (all of which is for pain and suffering) in the form of a
check payable to Petitioner. This amount represents compensation for all damages
that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
            Case 1:18-vv-00908-UNJ Document 46 Filed 04/14/20 Page 3 of 4



                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

                                                      )
 CARLA PAVAO,                                         )
                                                      )
                  Petitioner,                         )
                                                      )    No. 18-908V
 v.                                                   )    Chief Special Master Cocoran
                                                      )    ECF
 SECRETARY OF HEALTH AND HUMAN                        )
 SERVICES,                                            )
                                                      )
                  Respondent.                         )
                                                      )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.        Items of Compensation

          On January 13, 2020, respondent filed a Rule 4(c) report conceding petitioner’s

entitlement to compensation, under the terms of the Vaccine Act, for her shoulder injury related

to vaccine administration (“SIRVA”) Table injury, following a flu vaccine administered on

November 17, 2016. On the same date, Chief Special Master Corcoran issued a Ruling on

Entitlement, finding that petitioner was entitled to compensation for her SIRVA. Based upon the

evidence of record, respondent proffers that petitioner should be awarded $92,000.00, all of

which is for pain and suffering. This amount represents all elements of compensation to which

petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

 II.       Form of the Award

          The parties recommend that compensation provided to petitioner should be made through

a lump sum payment of $92,000.00, in the form of a check payable to petitioner. Petitioner

agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.
        Case 1:18-vv-00908-UNJ Document 46 Filed 04/14/20 Page 4 of 4



                                         Respectfully submitted,

                                         JOSEPH H. HUNT
                                         Assistant Attorney General

                                         C. SALVATORE D’ALESSIO
                                         Acting Director
                                         Torts Branch, Civil Division

                                         CATHARINE E. REEVES
                                         Deputy Director
                                         Torts Branch, Civil Division

                                         HEATHER L. PEARLMAN
                                         Assistant Director
                                         Torts Branch, Civil Division

                                         /s/ Mollie D. Gorney
                                         MOLLIE D. GORNEY
                                         Trial Attorney
                                         Torts Branch, Civil Division
                                         U.S. Department of Justice
                                         P.O. Box 146
                                         Benjamin Franklin Station
                                         Washington D.C. 20044-0146
                                         (202) 616- 4029
                                         mollie.d.gorney@usdoj.gov

Dated: March 11, 2020
